Citation Nr: 1411302	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple joint pains (hips, knees and ankles), to include as due to an undiagnosed illness, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from March 1980 to July 2000, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the claim on appeal for failure to submit new and material evidence.  

In July 2012, the Veteran testified at a hearing via video conference before the undersigned.  A written transcript of that hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  A review of Virtual VA reveals evidence that is duplicative of that already associated with the Veteran's physical claims file.  

The issue of entitlement to service connection for multiple joint pains (hips, knees and ankles), to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The June 2001 rating decision denying service connection for the claim currently on appeal was not appealed and is final.  

2.  Evidence received since the June 2001 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection for the claim currently on appeal is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is reopening the claim of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran's claim of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness, was previously denied in June 2001 it appears because, among other reasons, there were no objective indications of chronic disability resulting from undiagnosed illness.  Therefore, for the evidence to be material in this case, it must relate to this unestablished fact necessary to substantiate the Veteran's claim, or, at least trigger VA's duty to assist.  

With that having been said, the Board finds that evidence that is both new and material has been submitted to VA since the June 2001 rating decision.  The Veteran has submitted numerous private treatment records reflecting complaints of joint pain.  He also provided testimony before the undersigned indicating that his joint pain had been chronic since military service.  However, despite the complaints of joint pain, imaging from April 2010 revealed an unremarkable knee, a normal ankle and hips with no acute pathology.  Another record (undated) reflects a diagnosis of arthralgia, etiology "UNK."  

The above evidence suggests that the Veteran indeed suffers from joint pain that has been found to be of unclear etiology.  The Board finds that if the claim were reopened, this evidence would trigger the duty to assist the Veteran by providing him a VA examination and medical opinion.  Since the newly submitted evidence, combined with VA assistance, at least raises a reasonable possibility of substantiating the claim, the claim of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness, is reopened.  See Shade, 24 Vet. App. at 117.  


ORDER

The claim of entitlement to service connection for multiple joint pain (knees, ankle, hips), to include as due to an undiagnosed illness, is reopened.  


REMAND

A remand is necessary before appellate review may proceed.  The Veteran has alleged that he suffers from multiple joint pains as due to an undiagnosed illness.  While there are records suggesting the Veteran's joint pain is of unknown etiology (see the analysis above), the record also notes intermittent diagnoses of arthritis.  While most of these diagnoses have been associated with other joints such as the neck and the shoulder, a February 2005 record simply notes a history of arthritis.  As such, further evidentiary development is necessary to determine whether the Veteran's multiple joint pains (knees, ankle, hips) are related to either a known diagnosis or an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

The Board finds that the Veteran should be scheduled for a VA examination to determine whether he suffers from a current chronic disability of the joints that is otherwise related to service, including as due to an undiagnosed illness as defined in 38 C.F.R. § 3.317.  

Also, the Veteran has not been provided with notice on how to establish a claim based on undiagnosed illness under 38 C.F.R. § 3.317.  He should be notified of the requirements to establish service connection on such a basis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), informing him as to how to substantiate a claim of service connection based on an undiagnosed illness under 38 C.F.R. § 3.317.  

2.  Thereafter, the Veteran should be scheduled for a VA examination before an appropriately qualified medical professional.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the case file was reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has fibromyalgia based on his complaints of joint pain (affecting his hips, ankles, knees, shoulders, and neck) and any other relevant symptoms?

(b) If the Veteran does not have fibromyalgia, is it at least as likely as not (50 percent or greater probability) that his multiple joint pain symptoms (affecting his hips, ankles, knees, shoulders, and neck) and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(c) Finally, if the Veteran is found to suffer from any other diagnosed disability associated with his complaints of multiple joint pain (affecting his hips, ankles, knees, shoulders, and neck), is it at least as likely as not (50 percent or greater probability) that any diagnosed joint disability manifested during, or as a result of, active military service?

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If any of the required opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the medical science and the known facts), or a deficiency in the record or the examiner (i.e., additional facts are required or the examiner does not have the needed knowledge or training).  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


